34 A.3d 776 (2012)
208 N.J. 592
In the Matter of Kevin Joseph CARLIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-45 September Term 2011, 069666
Supreme Court of New Jersey.
January 25, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-194 and DRB 11-240, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that KEVIN JOSEPH CARLIN of HAMILTON, who was admitted to the bar of this State in 1985, and who has been temporarily suspended from the practice of law since July 19, 2011, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions), RPC 1.5(b) (failure to provide the client with a written retainer agreement), RPC 1.15(d) (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Board having further concluded that on reinstatement to practice, respondent should be required to continue to practice law under supervision;
And good cause appearing;
It is ORDERED that KEVIN JOSEPH CARLIN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to comply with the conditions Ordered by this Court on February 11, 2009, June 30, 2009, and July 19, 2011, that require respondent to submit all outstanding proctorship reports and to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.